Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because reference numbers and details of the drawings cannot be read and require corrected drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, “the hologram pixels” lacks proper antecedent basis and should read “the plurality of linearly arranged hologram pixels”
In claims 2-19, “Holographic antenna as claimed in claim” lacks proper antecedent basis and should read “The holographic antenna as claimed in claim”
In claim 2, “the spacing” lacks proper antecedent basis and should read “a spacing”
In claim 3, “wherein the spacing” lacks proper antecedent basis and should read “wherein a spacing”
In claim 3, “the other hologram stripes” lacks proper antecedent basis and should read “other hologram stripes”
In claim 9, “the phase” lacks proper antecedent basis and should read “a phase”
In claim 10, “the phase” lacks proper antecedent basis and should read “a phase”
In claim 10, “the respective antenna” lacks proper antecedent basis and should read “a respective antenna”
In claim 14, “the control line” lacks proper antecedent basis and should read “the control lines”
In claim 14, “with its output to the gate of the switching transistor” lacks proper antecedent basis and should read “with its output to a gate of the switching transistor”
In claim 14, “at least one of the source and drain of the switching transistor.” lacks proper antecedent basis and should read “at least one of a source and drain of the switching transistor,”
In claim 14, “the connection” lacks proper antecedent basis and should read “a connection”
In claim 15, “the gates” lacks proper antecedent basis and should read “gates”
In claim 15, “the control line” lacks proper antecedent basis and should read “the control lines”
In claim 15, “the source of the one or two control transistors” lacks proper antecedent basis and should read “a source of the one or two control transistors”
In claim 15, “the drain of the one or two control transistors are connected the drain or source” lacks proper antecedent basis and should read “a drain of the one or two control transistors are connected a drain or source”
In claim 16, “the drain of the switching transistor” lacks proper antecedent basis and should read “a drain of the switching transistor”
In claim 16, “the control line” lacks proper antecedent basis and should read “the control lines”
In claim 16, “the source of the control transistor and with its output to the gate of the switching transistor and of the control transistor” lacks proper antecedent basis and should read “a source of the control transistor and with its output to gates of the switching transistor and of the control transistor”
In claim 18, “the hologram pixels of the respective hologram stripe.” lacks proper antecedent basis and should read “hologram pixels of a respective hologram stripe,”
In claim 18, “driving the hologram pixels” lacks proper antecedent basis and should read “driving the hologram pixels of the respective hologram stripe”
In claim 20, “the side of the ground plane” lacks proper antecedent basis and should read “a side of the ground plane”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “identical” and renders it indefinite.
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term modifies the limitation “identical” and renders it indefinite.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the term "preferably" renders the claim indefinite because it is unclear how it is to be interpreted.
Claim 4 inherits the deficiencies of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gregoire (US PGPUB 2015/0009071 A1) in view of Chen et al. (US Patent No. 10236574 B2), hereinafter known as Chen.
Regarding claim 1, Gregoire teaches (Fig. 2-3, 5-6) holographic antenna comprising: an optically transparent substrate (206, 601); a hologram (201, 602) arranged on a first surface of the substrate (206, 601), the hologram comprising two or more hologram stripes (207, 602), each having a plurality of linearly arranged hologram pixels (207), each comprising a switching component (209); a ground plane (300) arranged on a second surface, opposite the first surface, of the substrate (206, 601); one or more surface wave launchers (208) arranged on or in a surface of the substrate (206, 601), and control lines (219) connected to the switching components of the hologram pixels for controlling the hologram pixels individually or in groups but does not specifically teach the one or more surface wave launchers being configured to feed a feeding signal in a frequency range above 50 GHz into the hologram.
However, Chen teaches a feeding signal in a frequency range above 50 GHz into the hologram (col. 10, lines 45-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Chen to include “a feeding signal in a frequency range above 50 GHz into the hologram,” as taught by Chen, for the purpose of communicating with mmW devices (see also col. 10, lines 45-63). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, Gregoire further teaches (Fig. 2-3, 5-6) wherein the spacing between neighboring hologram pixels of a hologram stripe is substantially identical for all hologram stripes ([0081] and [0104]).
Regarding claim 3, Gregoire further teaches (Fig. 2-3, 5-6) wherein the spacing between neighboring hologram pixels of a hologram stripe is substantially identical for each second hologram stripe and amounts to a first spacing value ([0081] and [0104]).
Regarding claim 4, Gregoire further teaches (Fig. 2-3, 5-6) wherein the first spacing value substantially corresponds to one wavelength of the feeding signal and/or wherein the second spacing value substantially corresponds to less than one wavelength of the feeding signal ([0081]).
Regarding claim 6, Gregoire further teaches (Fig. 13) comprising two surface wave launchers arranged on opposite sides of the hologram, preferably at a distance from the hologram (1211 and 1312).
Regarding claim 7, Gregoire does not specifically teach wherein the one or more surface wave launchers are configured to feed electromagnetic waves in a frequency range above 100 GHz into the hologram and/or in a frequency range from 100 GHz to 300 GHz into the hologram.
However, Chen teaches feed electromagnetic waves in a frequency range above 100 GHz into the hologram and/or in a frequency range from 100 GHz to 300 GHz into the hologram (col. 10, lines 45-63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Chen to include “feed electromagnetic waves in a frequency range above 100 GHz into the hologram and/or in a frequency range from 100 GHz to 300 GHz into the hologram,” as taught by Chen, for the purpose of communicating with mmW devices (see also col. 10, lines 45-63). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Gregoire further teaches (Fig. 1) further comprising one or more phase shifters (106, 213) configured to shift the phase of a feeding signal fed by a surface wave launcher into the hologram.  
Regarding claim 12, Gregoire further teaches further comprising capacitors arranged between neighboring hologram pixels ([0010]).  
Regarding claim 17, Gregoire further teaches wherein the control line (1228) is part of the hologram
Regarding claim 18, Gregoire further teaches (Fig. 2) further comprising a control line (219) per hologram stripe (207) arranged on or within the hologram stripe and connecting to the hologram pixels of the respective hologram stripe further comprising DC supply lines ([0079]) for driving the hologram pixels, wherein the DC supply lines are arranged orthogonal to the control lines.
Regarding claim 19, Gregoire further teaches (Fig. 10) further comprising a control line and a DC supply line (1004 and 1006) per hologram pixel in a hologram stripe, wherein the control line and the DC supply line (1004 and 1006) of a hologram pixel are arranged in parallel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chen as applied to claim 1 above, and in further view of Linn et al. (US PGPUB 2019/0089305 A1), hereinafter known as Linn.
Regarding claim 5, Gregoire does not specifically teach wherein the hologram and the ground plane are made of optically transparent material, such as indium tin oxide, ITO.
However, Linn teaches wherein the hologram and the ground plane are made of optically transparent material, such as indium tin oxide, ITO ([0110]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Linn to include “wherein the hologram and the ground plane are made of optically transparent material, such as indium tin oxide, ITO,” as taught by Linn, for the purpose of creating observation windows (see also [0110]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chen as applied to claim 1 above, and in further view of Gregoire (US PGPUB 2015/0145748 A1), hereinafter known as Gregoire 2.
Regarding claim 8, Gregoire does not specifically teach wherein the one or more surface wave launchers each comprises one or more Vivaldi antennas, dipole antennas or Yagi antennas.
However, Gregoire 2 teaches wherein the one or more surface wave launchers each comprises one or more Vivaldi antennas, dipole antennas or Yagi antennas ([0005] and [0050]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Gregoire 2 to include “wherein the one or more surface wave launchers each comprises one or more Vivaldi antennas, dipole antennas or Yagi antennas,” as taught by Gregoire 2, for the purpose of improving efficiency (see also [0059]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chen as applied to claim 1 above, and in further view of Woodsum (US PGPUB 2016/0211906 A1), hereinafter known as Woodsum.
Regarding claim 10, Gregoire does not specifically teach further comprising a phase shifter per antenna of one or more antennas of a surface wave launcher configured to individually shift the phase of a feeding signal fed by the respective antenna into the hologram.  
However, Woodsum teaches a phase shifter per antenna of one or more antennas of a surface wave launcher configured to individually shift the phase of a feeding signal fed by the respective antenna into the hologram ([0029]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Woodsum to include “a phase shifter per antenna of one or more antennas of a surface wave launcher configured to individually shift the phase of a feeding signal fed by the respective antenna into the hologram,” as taught by Woodsum, for the purpose of improving performance (see also [0030]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chen as applied to claim 1 above, and in further view of Chattopadhyay et al. (US Patent No. 10418721 B2), hereinafter known as Chattopadhyay.
Regarding claim 11, Gregoire does not specifically teach wherein the one or more surface wave launchers are integrated into or arranged on an RF chip.   
However, Chattopadhyay teaches wherein one or more surface wave launchers are integrated into or arranged on an RF chip (col. 14, lines 11-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Chattopadhyay to include “wherein one or more surface wave launchers are integrated into or arranged on an RF chip,” as taught by Chattopadhyay, for the purpose of reducing cost and space (see also col. 14, lines 11-17).

Claims 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chen as applied to claim 1 above, and in further view of Colburn et al. (US PGPUB 2012/0256811 A1), hereinafter known as Colburn.
Regarding claim 13, Gregoire does not specifically teach wherein the switching components each comprises an active switching network or a transparent metal oxide nanowire transistor or a non-transparent or partly transparent transistor or a high-electron-mobility transistor.   
However, Colburn teaches wherein switching components each comprises an active switching network or a transparent metal oxide nanowire transistor or a non-transparent or partly transparent transistor or a high-electron-mobility transistor (Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Colburn to include “wherein switching components each comprises an active switching network or a transparent metal oxide nanowire transistor or a non-transparent or partly transparent transistor or a high-electron-mobility transistor,” as taught by Colburn, for the purpose of implementing a circuit to improve gain (see also [0014]).
Regarding claim 15, Gregoire does not specifically teach wherein the switching components each comprises a switching transistor, and one or two control transistors, wherein the gates of all transistors are connected to the control line, wherein the source of the one or two control transistors are connected to a ground line, and wherein the drain of the one or two control transistors are connected the drain or source, respectively, of the switching transistor.   
However, Colburn teaches (Fig. 2) wherein the switching components each comprises a switching transistor (Q1), and one or two control transistors (Q2), wherein the gates of all transistors are connected to the control line, wherein the source of the one or two control transistors are connected to a ground line, and wherein the drain of the one or two control transistors are connected the drain or source, respectively, of the switching transistor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna of Gregoire with Colburn to include “wherein the switching components each comprises a switching transistor, and one or two control transistors, wherein the gates of all transistors are connected to the control line, wherein the source of the one or two control transistors are connected to a ground line, and wherein the drain of the one or two control transistors are connected the drain or source, respectively, of the switching transistor,” as taught by Colburn, for the purpose of improving gain (see also [0014]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gregoire in view of Chen as applied to claim 1 above, and in further view of Sazegar et al. (US PGPUB 2022/0278449 A1), hereinafter known as Sazegar.
Regarding claim 20, Gregoire further teaches a controller configured to provide control signals for controlling the switching components and the one or more surface wave launchers but does not specifically teach a sensing device arranged on the side of the ground plane facing away from the substrate.   
However, Sazegar teaches a sensing device arranged on the side of the ground plane facing away from the substrate ([0055]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the holographic antenna arrangement of Gregoire with Sazegar to include “a sensing device arranged on the side of the ground plane facing away from the substrate,” as taught by Sazegar, for the purpose of improving robustness (see also [0055]).
Allowable Subject Matter
Claim 14 and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 14 and 16, the prior art does not teach or fairly suggest in combination with other claimed limitations “a switching transistor, an inverter coupled with its input to the control line and with its output to the gate of the switching transistor and one or more resistors coupled between the input of the inverter and at least one of the source and drain of the switching transistor. wherein a resistor and optionally a delay line are arranged in the connection between the source of the switching transistor and the input of the inverter” in claim 14 and “a switching transistor, a control transistor connected with its drain to the drain of the switching transistor, and an inverter coupled with its input to the control line and the source of the control transistor and with its output to the gate of the switching transistor and of the control transistor” in claim 16.
These limitations are found in claims 14 and 16, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845